Mr.Justice Vickers delivered the opinion of the court: This was an application in the county court of Kankakee county for judgment and order of sale against the Chicago, Indiana and Southern Railroad Company for certain taxes o„f 1913 alleged to be delinquent. Objections were filed to that part of the county tax levied for State aid roads and to the district road taxes levied in the town of Norton, in said county. The objection to the levy for State aid roads is that the county board had no authority to levy such tax. The objection to the road taxes levied in the town of Norton is that the law under which said taxes were levied was repealed by the general revision of the Road law which went into force July 1, 1913, and that said tax was not levied until in September after the repealing act went into force. These objections were both overruled and appellant has perfected an appeal to this court. Appellee concedes in the brief filed in this court that the objection to the district road taxes in the town of Norton is a valid objection and that the same should have been sustained. The repeal of the law prior to the levy of the tax puts an end to the power to levy the same, and this Objection should have been sustained. People v. Toledo, St. Louis and Western Railroad Co. 249 Ill. 175. The objection to the tax levied for State aid roads is the same objection that has received the consideration of this court in People v. Kankakee and Seneca Railroad Co. (ante, p. 497.) For the reasons given in that case the objection to this tax was properly overruled. The judgment of the county court will be affirmed in so far as it affects the State aid road tax and reversed as to the district road tax of the town of Norton. Reversed in part and remanded.